Mr. Justice Yan Orsdel
delivered the opinion of the Court:
Can the France executor recover in any view of the case? The property in question bequeathed to the life tenant was a *394store. The only way she could derive any use and benefit from it was by selling the goods and replacing them with others of like or different kind.. She was entitled not only to the profit on the goods sold, but the profits of the business generally. She was not required to keep the stock on hand down to the level shown by the original appraisement. She could increase the business in volume and value as she pleased, and any increase so made over the amount of the original appraisement was hers. From the nature of the property and business, it would be folly to require the return of the same or like property at the termination of the tenancy. Either an equivalent amount of property under a due appraisement, or the value of the property originally received, is all that the estate of the life tenant can be held to account for.' In this instance, the property has been sold; hence, the value of the original property, as shown by the appraisement thereof, is the proper measure of the interest of the Stuntz executor therein.
But it is contended that the goods became so mixed by the act of the life tenant that those received from the Stuntz estate and those subsequently added by France could not be identified or separated. It is sufficient answer that the very object of the life tenancy would have been frustrated had she been required to keep the goods received, or goods of like kind, to turn over at the termination of her tenancy. Under the will of Stuntz, the store was given the life tenant for her use and benefit. Of necessity, the original goods and the proceeds from the sale thereof would soon become mixed in the general business, beyond the possibility of identification. In the absence of any fraud or wrongdoing on the part of the life tenant, it would be inequitable to hold that the life tenant was not entitled to the enhancement in the general value of the store. It was not contemplated by the bequest that the estate of Stuntz should be enhanced, but that all profits derived from it. should inure to the use and benefit of the life tenant. The most, therefore, that the Stuntz executor can equitably claim is the value of the estate turned over to the life tenant. :
But the court decreed judgment only for. the difference be*395tween the two appraisements. Had there been no sale, the appraisements would have been a proper basis for judicial computation. But in the last instance, there was a judicial sale, which, we think, should be taken as conclusive evidence of the value of the property. An appraisement is merely prima facie evidence of the value of property, and may be accepted in the absence of better evidence of its market value. But a fair sale is the best evidence of the market value of the property sold. The court therefore erred is not decreeing judgment for the difference between the first appraisement and the sum for which the goods were ultimately sold, less the cost of conducting the sale.
The decree is reversed, with costs, against Thomas E. Mc-Ardle, executor of the estate of Appolonia Stuntz, deceased, and the cause remanded for a decree in accordance with this opinion. Reversed.